Citation Nr: 0520695	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  02-20 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for cardiovascular disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1969 to April 
1972.     

In a July 1998 rating decision, the RO denied service 
connection for cardiovascular disease as not well-grounded.  
The veteran's representative filed a notice of disagreement 
(NOD) in July 1999, the RO issued a statement of the case 
(SOC)  in August 1999.  The veteran filed a substantive 
appeal in January 2000.  

In May 2001, the Board of Veterans' Appeals (Board) remanded 
this case to the RO for adjudication of the issue of the 
timeliness of the appeal.  In a September 2001 statement 
filed on the veteran's behalf,  the veteran's 
representativeconceded that a timely Substantive Appeal had 
not been filed.

In its March 2002 rating decision, the RO denied service 
connection for cardiovascular disease on a de novo basis, 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) ( 
(providing that claims denied as not well-grounded that did 
not become final prior to July 14, 1999 were to be 
adjudicated as if the previous decision had never been 
made).  The veteran's representative filed a NOD in June 
2002.  The RO issued a SOC in October 2002, and the 
veteran's representative filed a substantive appeal in 
November 2002.

In January 2004, the Board remanded the matter on appeal to 
the RO for further action.  After completing the requested 
action, the RO continued its denial of service connection for 
cardiovascular disease (as reflected in a March 2005 
supplemental SOC (SSOC)).




FINDINGS OF FACT

All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.
2.  Cardiovascular disease was not shown in service, and 
there is no competent evidence that such disability was 
manifest to a compensable degree within one year of the 
veteran's separation from service.

1.	The most persuasive medical evidence on the question of 
whether there is a medical relationship between any current 
cardiovascular disease and the veteran's military service 
weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for cardiovascular 
disease are not met.              38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision the claim on appeal has been 
accomplished.  

Through the October 2002 SOC, the March 2005 SSOC, and the 
RO's letters of November 2001 and January 2004, the RO 
notified the veteran and his representative of the legal 
criteria governing the claim, the evidence that has been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  After each, they were given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim.  

In its November 2001 letter, the RO informed the veteran of 
the recent enactment of the VCAA, and requested that the 
veteran provide authorization to enable it to obtain any 
outstanding private medical records, as well as information 
to enable it to obtain any VA treatment records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran submit any additional evidence in 
his possession, to include evidence demonstrating the 
existence of a claimed cardiovascular disability, a possible 
relationship between such condition and service, or 
continuity of treatment since separation from active duty.  
In a January 2004 letter, the RO again requested that the 
veteran provide authorization to obtain any outstanding 
private medical records, and information to obtain any VA 
treatment records, employment records, or records from other 
Federal agencies, as well as requested that the veteran 
submit any additional evidence in support of his claim.  The 
RO further requested that the veteran provide information 
regarding any outstanding treatment records from Carthage 
Hospital, Dr. M. Ashraf, or Dr. H. Mirza, each located in 
Carthage, New York.  Through these letters, the Board finds 
that the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R.    § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all of 
these requirements have been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the March 2002 rating action on appeal.  The Board finds that 
the lack of full, pre-adjudication notice in this case does 
not, in any way, prejudice the veteran.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.
 
As indicated above, the RO issued the October 2002 SOC 
explaining what was needed to substantiate the claim within 
four months of the June 2002 NOD of the March 2002 rating 
decision on appeal, and the veteran was thereafter afforded 
the opportunity to respond.  Moreover, the RO notified the 
veteran of the VCAA duties to notify and assist in its 
letters of November 2001 and January 2004; neither in 
response to those letters, nor at any other point during the 
pendency of this appeal, has the veteran informed the RO of 
the existence of any evidence that has not already been 
obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained VA outpatient treatment reports from the Watertown 
Community Based Outpatient Clinic (CBOC) in Watertown, New 
York, dated from January 2001 to September 2004, as well as 
records pertaining to the veteran's receipt of disability 
benefits from the Social Security Administration (SSA).  The 
RO has also arranged for the veteran to undergo numerous VA 
examinations in connection with the claim on appeal, the 
reports of which are of record.  The veteran has submitted in 
support of his claim treatment records from Dr. H. Mirza, 
dated from May 1997 to June 1998, as well as a January 2000 
letter from this physician; records from Drs. Owen and 
Krawschenko, dated from June 1998 to May 1999; a February 
2000 letter from Dr. M. Khan; and numerous personal 
statements.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that 
needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for service connection for 
cardiovascular disease. 

II.	Background

The report of the veteran's June 1969 service entrance 
examination reflects that the veteran's blood pressure while 
seated was 130/86.  There was no notation regarding any 
hypertension or other cardiovascular condition.

Service medical records (SMRs) also include a January 1971 
treatment report that reflects the veteran's complaint of 
chest pain in the left lower chest, to the epigastrium.  The 
veteran stated that he had no history of fever or coughing.  
The physician examining the veteran noted that the chest was 
negative for trauma, the lungs were clear to percussion and 
auscultation, and the abdominal region was negative.  The 
impression was of anxiety, and the veteran was prescribed 
valium.  
On separation from service in March 1972, the veteran's blood 
pressure while seated was 138/82.  The veteran at this time 
reported that he had nervous trouble during service, and the 
military physician examining the veteran noted a history of 
mild anxiety.

Treatment records from the Carthage Hospital dated in May 
1997, notes that the veteran reported that he had first 
experienced pain while at work, and that the pain had 
continued to the extent that he was unable to sleep well at 
night.  He presented on admission with recurrent chest pain 
on the left side, radiating to the left arm, and associated 
with diaphoresis.  Blood pressure at this time was measured 
at 153/97.  It was also noted that the veteran had a past 
medical history of being recently diagnosed with 
hypertension.  The veteran remained hospitalized for a total 
of three days, and the diagnosis on discharge was of chest 
pain; coronary artery disease; hypertension; and obesity.  

Records from Dr. H. Mirza, dated from May 1997 to June 1998, 
include a May 1997 report that reflects the veteran's 
complaint of an episode of chest pain.  The assessment was of 
a patient with chest pain, with cardiac ischemia ruled out; 
it was noted that the veteran would be scheduled for a stress 
test and echocardiogram to further evaluate his chest pain.  
A June 1997 report notes that further testing had revealed 
that the veteran's coronary arteries were clean, but that he 
did have a left ventricular hypertrophy with an increased 
ejection fraction, probably secondary to hypertension.  There 
were no symptoms of this condition.  The veteran's blood 
pressure was 134/80; it was noted that blood pressure had 
been higher on other occasions, and that on stress testing 
the veteran had shown a hypertensive response.  The diagnosis 
was hypertension and tobacco abuse.   

A November 1997 report of another consultation with this 
physician notes that the veteran had insignificant coronary 
disease, with mild placqing in some areas.  There was normal 
left ventricular function, with left ventricular hypertrophy, 
and elevated left ventrical diastolic pressure at rest 
suggestive of diastolic dysfunction.  The veteran's 
hypertension was well-controlled through use of medication.  
A February 1998 record notes an impression of hypertension, 
under great control, with no evidence of decompensation, and 
no evidence of congestive heart failure. Additional records 
from this physician reflect the veteran's ongoing monitoring 
and treatment for atypical chest discomfort, hypertension, 
and left ventricular dysfunction.  

Records from the SSA reflect that the veteran was considered 
disabled for purposes of receipt of SSA disability benefits 
based upon a primary diagnosis of obesity, and a secondary 
diagnosis of a back disorder (discogenic and degenerative), 
as of March 5, 1998.   

In a  January 2000 letter, Dr. H. Mirza indicated that he had 
reviewed the 'service medical record," as well as some post-
service treatment records, and that it was not possible to 
provide a definitive conclusion with regard to whether events 
during his service were related to left ventricular 
hypertophy.  The physician further noted that it was "likely 
or perhaps just as likely as not" that the veteran's 
constant anxiety and stress from having been in Vietnam may 
have caused elevated catecholamine levels and thereby led to 
elevated blood pressure, which may have then resulted in left 
ventricular hypertrophy from chronically subjecting the 
cardiac muscle to long-standing hypertension.  

A February 2000 letter from Dr. M. Khan, relates that the 
veteran had a chronic back problem with severe degenerative 
disc disease and arthritis, and that he was hypertensive and 
obese.  Also noted was that he was under treatment for post-
traumatic stress disorder (PTSD).  The physician expressed 
the opinion that the veteran was totally disabled for any 
work and that his condition appeared to be permanent.  

On VA general medical examination in April 2000, the veteran 
reported that during service he suffered from severe chest 
pains and thought he was having a heart attack.  He stated 
that he went for an evaluation, and that no EKG or blood 
pressure testing was performed.  He further related that he 
received valium and nitroglycerin (although he indicated that 
the nitroglycerin prescription was not documented in his 
SMRs) and that his diagnosis was ultimately listed as a 
"stress problem."  The veteran stated that since that time, 
he had continued to have chest pains, but ignored them.  He 
noted that he had sought treatment from a few physicians for 
this condition following discharge from service in 1972, but 
that there were no available treatment reports to this 
effect.  He indicated that around 1994, while at work, he 
began to experience severe chest pains, for which he was 
admitted to a hospital for at least two days.  A cardiac 
catheterization at this time was clear, and the only 
diagnosis was of left ventricular hypertrophy.  According to 
the veteran, since then he had experienced chest pains 
approximately once per month, and these pains were usually 
non-exertional, and on the left side of the chest.  He also 
noted that he had high blood pressure, for which he began 
undergoing therapy in the 1980s, and that this problem had 
been under reasonable control until he was injured at work, 
at which time his medication had to be doubled.  

On physical examination, the veteran's blood pressure was 
139/84 in the right arm while standing, 124/80 in the right 
arm while lying supine, and 160/88 in the right arm while 
standing.  The last blood pressure reading was taken while 
the veteran was experiencing significant back pain.  An 
examination of the heart showed that S1 and S2 were at 
regular rate and rhythm.  There was no S3.  There was a 
positive S4.  There was no murmur, click or rub appreciated.  
The diagnosis was, inter alia, hypertension, which appeared 
to be fluctuating, and dependent in part upon the veteran's 
level of back pain control at the time; and a history of 
coronary artery disease, with some atypical chest pain, but 
no actual evidence of coronary artery disease or a previous 
myocardial infarction.     

Records from the Watertown CBOC, dated from January 2001 to 
September 2004, include a January 2001 VA physician 
assistant's report that notes with regard to the 
cardiovascular system, a regular rate and rhythm, normal S1 
and S2, no murmurs, rubs or gallops, and no carotid bruits.  
The assessment was, inter alia, of hypertension, within 
normal limits at that time, and hypertriglycemia.  A March 
2002 physician's report reflects that heart sounds were 
normal, rate and rhythm was regular, and there was no murmur.  
The assessment included hypertension, stable on current 
medications, and PTSD and anxiety.  An October 2002 report of 
a stress echocardiogram notes that the veteran's baseline EKG 
was normal, and that baseline EKG images were also normal and 
did not show any wall motion abnormalities.  There was no 
indication throughout the stress test of any ST segment 
displacement to suggest ischemia.  Serial EKG images obtained 
during different stages of the test showed an improvement in 
contractility of all left ventricular segments.  The 
attending physician noted in summary that as the veteran did 
not achieve target heart rate, the study technically was non-
diagnostic; it was further noted, however, that the test 
results did indicate that the veteran was able to achieve 80 
percent of the maximum age-predicted heart rate, and that 
there was no evidence of ischemia on either the EKG or 
echocardiogram portion of the study.  Subsequent VA 
outpatient records reflect ongoing treatment for 
hypertension, and that this condition was generally well-
controlled through medication.  

On VA examination in November 2004, the veteran reported that 
he underwent a heart catheterization in 1997 that showed 
enlarged muscles on the left side of his heart, presumably 
related to a left ventricular hypertrophy.  He indicated that 
his coronary vessels had shown no blockage, and it had not 
been recommended that he undergo any stenting, angioplasty, 
or coronary artery bypass procedures.  The veteran also 
reported a family history of heart disease.  He stated that 
he was a smoker.  The examiner also noted based on a review 
of post-service treatment records, that in May 1997 the 
veteran had presented to a private hospital emergency room 
for chest pain.  According to the examiner, records from this 
period of hospitalization indicated that "two weeks ago [the 
veteran] had started antihypertensive medications when he 
came to the emergency room... and was found to have high blood 
pressure"; also noted was a "past medical history of 
recently diagnosed hypertension."  The examiner observed 
that the veteran appeared to have a history of left 
ventricular hypertrophy, and that such condition would likely 
be related in cause to chronic hypertension; however, he 
noted that the first recorded diagnosis of hypertension was 
in 1997, and that even if hypertension had existed for a few 
years before the actual diagnosis in 1997, this condition 
still had an onset long after the veteran's period of 
military service.

Physical examination revealed that the veteran was obese and 
in no acute distress.  Blood pressure readings on three 
separate instances were 120/70, 120/80, and 118/80.  The 
lungs showed scattered respiratory wheezes.  A coronary 
examination indicated regular heart rate and rhythm, with 
distant heart sounds.  Peripherally there was no cyanosis.  
The diagnosis was of left ventricular hypertrophy secondary 
to primary essential hypertension.  The examiner also noted 
that based on the examination and review of the record, it 
was not at least as likely as not that any currently 
diagnosed cardiovascular disease (to include hypertension and 
left ventricular hypertrophy) was the result of disease or 
injury incurred in or aggravated by the veteran's military 
service.  It was noted in this regard that primary essential 
hypertension would be the cause of the left ventricular 
hypertrophy and/or hypertensive cardiovascular disease.  
According to the veteran's private medical records, however, 
the hypertension was newly diagnosed in 1997 and did not date 
back to his military service.  Also, while the veteran was 
evaluated for chest pain in military service, and felt this 
incident may have been a symptom of left ventricular 
hypertrophy in service, there was nonetheless no diagnosis at 
that time of either hypertension or left ventricular 
hypertrophy.  The examiner further indicated that a complaint 
of chest pain on its own did not establish the presence of 
hypertension or left ventricular hypertrophy, and that there 
were various causes of chest pain in an individual the same 
approximate age as the veteran during his military service, 
including non-cardiac etiologies.   



III.	Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).  

Service connection may also be presumed, for certain chronic 
diseases, such as cardiovascular disease, to include 
hypertension, which develop to a compensable degree (10 
percent for cardiovascular disease) within a prescribed 
period after discharge from service (one year for 
cardiovascular disease), although there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
3.307, 3.309 (2004).  Also, while the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  38 C.F.R. § 3.307(c).

Considering the medical evidence of record in view of the 
above-noted criteria, the Board finds that the criteria for 
service connection for cardiovascular disease are not met.  

The veteran's SMRs reflect no complaints, findings or 
diagnosis of any cardiovascular disability, to include 
hypertension. The veteran has alleged that a January 1971 
record of a complaint of chest pain provides some evidence of 
a cardiovascular disability in service; however, physical 
examination at that time revealed no trauma to the chest, and 
the examiner rendered an impression of anxiety.  No further 
reports of chest pain are noted in the SMRs.  

As indicated above, a cardiovascular disease is presumed to 
be of service origin if manifest to a compensable degree 
(i.e., as 10 percent disabling) within the first post-service 
year.  The veteran has stated that he sought treatment from 
one or more physicians for chest pains following discharge 
from service, but has indicated that no corresponding 
treatment records are available.  The earliest record of any 
diagnosed cardiovascular condition is a May 1997 physician's 
assessment of hypertension, dated more than 25 years since 
separation from service.  Since a cardiovascular disability 
was not diagnosed within the first post-service year, service 
connection is not available for such disability on a 
presumptive basis.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309.

Moreover, while the record reflects a recent diagnosis of 
hypertension and left ventricular hypertrophy, the 
preponderance of the competent and probative evidence on the 
matter of a nexus between a cardiovascular disability and 
military service weighs against the veteran's claim.  In his 
January 2000 letter, Dr. H. Mirza, related that it was 
possible that the veteran's constant anxiety and stress from 
service in Vietnam caused him to have elevated blood 
pressure, which resulted in left ventricular hypertrophy from 
the cardiac muscle having been subjected to long-standing 
hypertension.  However, a November 2004 VA examiner has 
concluded that it is not as likely as not that any currently 
diagnosed cardiovascular disease (including hypertension and 
left ventricular hypertrophy) is the result of disease or 
injury incurred in or aggravated during service; that 
physician noted that although primary essential hypertension 
is a likely cause of the left ventricular hypertrophy and/or 
hypertensive cardiovascular disease, the veteran's 
hypertension was newly diagnosed in 1997 and did not date 
back to his military service.       

The Board finds the opinion of the November 2004 VA physician 
more probative than the opinion from the veteran's private 
physician on the matter of a medical nexus between current 
cardiovascular disease and service.  A diagnosis or opinion 
by a health care professional need not be accepted as 
conclusive, and is not entitled to absolute deference; 
rather, it is the Board's responsibility to weigh and assess 
the credibility of the medical evidence of record.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  In so doing, the Board may accept 
one medical opinion and reject others.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).     

The Board notes that the November 2004 examiner  ruled out a 
medical relationship between any currently diagnosed 
cardiovascular disease, including hypertension and left 
ventricular hypertrophy, and military service.  The examiner 
reached this conclusion on the basis of a detailed physical 
examination of the veteran, as well as a thorough and 
comprehensive review of the claims file, taking into 
consideration SMRs as well as medical records dated since the 
veteran's discharge from serviceIn determining that current 
hypertension is not likely related to military service, this 
physician noted the absence of any medical evidence of 
hypertension until 1997.  While the November 2004 examiner 
indicated that essential hypertension would be the cause of 
left ventricular hypertrophy, his finding that hypertension 
had an onset more than two decades after separation negates 
the possibility of a nexus between left ventricular 
hypertrophy and service.  The examiner considered the 
veteran's in-service complaint of chest pains, but noted that 
such complaint, by itself, did not establish any hypertension 
or left ventricular hypertrophy during service.  

By contrast, the January 2000 physician's opinion that stress 
and anxiety from service may have led to high blood pressure, 
which in turn caused left ventricular hypertrophy, only notes 
one possible explanation for the origin of current 
cardiovascular disease; the examiner's opinion was not 
offered with any degree of certainty.  Further, the basis for 
the examiner's opinion is not entirely clear.  That examiner 
noted only review of the "service medical record" and 
unidentified post-service treatment records.  The examiner 
did not point to any specific medical evidence that supported 
a relationship between hypertension and service, or address 
the fact that the first documented evidence of hypertension 
was more than 20 years post-service.

The Board finds that, as the opinion of the November 2004 
examiner is better supported by objective examination 
findings and clinical data than the January 2000 private 
physician's opinion, that opinion is the most probative 
opinion is the more re probative on the question of medical 
nexus.  See Prejean, 13 Vet. App. at 444.  As such, the Board 
finds that the weight of the medical evidence militates 
against the claim for service connection for cardiovascular 
disease.

The Board also has considered the veteran's assertions in 
connection with the claim on appeal.  While the Board does 
not doubt the sincerity of the veteran's belief that he 
currently has cardiovascular disease that is medically 
related to his military service, as a layperson without the 
appropriate medical training and expertise, he simply is not 
competent to provide a probative opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

For all the foregoing reasons, the Board must conclude that 
the claim for service connection for cardiovascular disease 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable to the 
claim on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49,  53-56 (1990).




ORDER

Service connection for cardiovascular disease is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


